Title: 7th.
From: Adams, John Quincy
To: 


       This day at about noon, the news arrived in this Town, that the federal Constitution, was yesterday, adopted and ratified by a majority of nineteen members in our State convention.
       In this town the Satisfaction is almost universal: for my own part, I have not been pleased with this System, and my acquaintance, have long-since branded me with the name of an antifederalist. But I am now converted, though not convinced. My feelings upon the occasion have not been passionate nor violent, and as upon the decision of this question I find myself on the weaker side, I think it my duty to submit without murmuring against what is not to be helped. In our Government, opposition to the acts of a majority of the people is rebellion to all intents and purposes; and I should view a man who would now endeavour to excite commotions against this plan, as no better than an insurgent who took arms last winter against the Courts of Justice.
       
       This afternoon I went in company with a number of young Ladies and gentlemen of this town, upon a sleighing party. We rode about 8 miles into Newbury, and by dark return’d to Sawyer’s tavern. After drinking tea, we went to dancing, and excepting supper, continued so till about mid-night. I danced with Miss Coats and Miss Smith; both of whom were very agreeable partners. At twelve we broke up, and return’d home. Thompson came and lodg’d with me. Mr. S. Cutler, came and sat about half an hour with me: he was exceedingly mortified at having overset his sleigh: some of the ladies were affronted, and some affrighted, so that in returning he had somewhat of an uncomfortable time, sweating between two fires. In the company was an Irish gentleman by the name of Hutchinson, a man of genuine wit and humour: and a person of much reading and information. He has a vessel here loading, and expects to sail for Ireland in a week or ten days.
      